Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to application number 16/887,768, METHOD AND APPARATUS FOR RV/MARINE TOILET BOWL SEAL CONDITIONING AND ODOR CONTROL, filed 05/29/2020. Claims 1-20 are pending.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  For example, “are disclosed” and “are described and claimed” should be deleted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 5-9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PG 2004/006816 A1 to Jones et al. Jones et al disclose an apparatus 112  (see figures 9-10) comprising a plug 114 comprising a handle portion 122,138; and a solid foam (see para 0065) coupled to the handle portion; wherein the handle portion is configured to allow a user to insert or remove the solid foam of the plug from a discharge opening of an toilet bowl (see figure 10 below); and wherein the solid foam is configured to make contact with at least a portion of the toilet bowl seal (see para 0065-0066).  The initial statement of intended use “for conditioning an RV/Marine toilet bowl”, and all other functional implications related thereto have been fully considered but do not appear to impose any patentably distinguishing structure over that disclosed by Jones et al.  It has been held that a recitation with respect to the manner which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  As to claim 5-8, Jones et al discloses (see para 0065) the solid foam is further configured to seal against walls of the discharge opening of the toilet bowl and the solid foam comprises an absorbent material, an open-cell structured foam, wherein the plug is unibody (see figures below).


    PNG
    media_image1.png
    335
    436
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    352
    502
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  Claims 10-20 are free from the prior art of record.
					Conclusion
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, US Patent 6000067 to Cascia is directed to the state of the art as a teaching of adding chemical additive to recreational vehicles.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        




Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email: HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents


COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."